UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------- X
                                        :
AMERICAN TECHNICAL CERAMICS CORP.       :
and AVX CORPORATION,                    :
                                        :
               Plaintiffs,              :           MEMORANDUM & ORDER
                                        :
     -against-                          :           14-CV-6544(KAM)(GRB)
                                        :
PRESIDIO COMPONENTS, INC.,              :
                                        :
               Defendant.               :
                                        X
---------------------------------------

MATSUMOTO, United States District Judge:

            Plaintiffs American Technical Ceramics Corporation

(“ATC”) and AVX Corporation (collectively, “plaintiffs”)

commenced this action on November 6, 2014, against defendant

Presidio Components, Inc. (“Presidio” or “defendant”), alleging

infringement by Presidio of the following ATC patents:             United

States Patent No. 6,144,547 (“the ’547 Patent”), United States

Patent No. 6,337,791 (“the ’791 Patent,” and together with the

‘547 Patent, the “patents-in-suit”), and United States Patent

No. 6,992,879 (“the ’879 Patent”).         (ECF No. 1, Compl.)

Plaintiffs seek a determination that Presidio willfully

infringed the patents-in-suit, and injunctive relief prohibiting

Presidio from engaging in further infringement. 1          Plaintiffs also



1     Plaintiffs declined to proceed with their action as to all claims of
the ‘879 Patent which were cancelled by the U.S. Patent and Trademark Office.


                                      1
seek damages from the alleged infringement, including attorneys’

fees and costs.

            Presently before the court are the parties’ respective

motions in limine seeking various evidentiary rulings in advance

of trial.    (See ECF No. 164-1, Pls.’ Mem. Supp. Mot. Lim.

(“Pls.’ MIL”); ECF No. 165, Def.’s Opp’n Pls.’ Mot. Lim.

(“Def.’s Opp.”); ECF No. 166, Pls.’ Reply; ECF No. 169, Def.’s

Mot. Lim. (“Def.’s MIL”); ECF No. 170, Pls.’ Opp’n Def.’s Mot.

Lim. (“Pls.’ Opp.”); ECF No. 171, Def.’s Reply.)            The court

addresses plaintiffs’ motions first, followed by defendant’s

motions.    The court also rules in this Order on various

objections made by the parties to the remaining exhibits listed

on the parties’ pre-trial exhibits lists, (see ECF Nos. 174-75),

but not covered by the court’s decisions on motions in limine. 2



(ECF No. 126, Mem. & Order on Cross-Motions for Summ. J. (“Summ. J. Order”);
see also ECF No. 116-2, Pl. Summ. J. Mot. 2 n.1.) Also, plaintiffs only seek
injunctive relief as to the ‘791 Patent. (See ECF No. 157, Jt. Proposed
Pretrial Order 3.)
2     On March 1, 2019, pursuant to the court’s pre-trial scheduling order,
the parties filed a proposed Joint Pre-Trial Order that included, among other
things, a list of each parties’ offered exhibits, and a corresponding lengthy
list of the opposing party’s objections. (See ECF No. 157.) This
submission, from both parties, was entirely unacceptable as it included
literally hundreds of objections to exhibits not submitted for the court’s
review, and with limited legal justification. (See Docket Order dated April
5, 2019.) As such, the court ordered the parties to meet, confer, and revise
their respective exhibits lists and resolve the bulk, if not all, of their
evidentiary disputes before submitting revised lists setting forth their
remaining objections with a paragraph explanation setting forth the basis for
their objection. (Id.) Accordingly, the parties filed their revised lists,
(ECF Nos. 174-75), and clarified one further issue in response to a court
order, (ECF No. 177). The parties’ revised submissions were very useful in
distilling the essential evidentiary disputes between the parties and
preparing for an efficient and effective trial of the disputed issues in this
matter.

                                      2
          The court assumes familiarity with the procedural and

factual history of this case, as set forth most recently in the

court’s Memorandum and Order deciding the parties’ respective

expert evidentiary issues pursuant to Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993).       (See ECF No. 179, Mem. &

Order on Daubert Mots. (“Daubert Order”).)

                              LEGAL STANDARD

          “The purpose of an in limine motion is ‘to aid the trial

process by enabling the Court to rule in advance of trial on the

relevance of certain forecasted evidence, as to issues that are

definitely   set    for   trial,   without   lengthy   argument   at,   or

interruption of, the trial.’”       Palmieri v. Defaria, 88 F.3d 136,

141 (2d Cir. 1996).       “Evidence should be excluded on a motion in

limine only when the evidence is clearly inadmissible on all

potential grounds.”       United States v. Paredes, 176 F. Supp. 2d

179, 181 (S.D.N.Y. 2001).       Further, a district court’s ruling on

a motion in limine is preliminary and “subject to change when the

case unfolds.”     Luce v. United States, 469 U.S. 38, 41 (1984).

          The admissibility of evidence at trial is governed by

the Federal Rules of Evidence.      Federal Rule of Evidence (“FRE”

or “Rule”) 402 provides that all relevant evidence is admissible

except as otherwise provided by the Constitution, Act of

Congress, or applicable rule.      Fed. R. Evid. 402.    Rule 401

defines relevant evidence as that which “has any tendency to

                                     3
make a fact more or less probable than it would be without the

evidence,” so long as “the fact is of consequence in determining

the action.”   Fed. R. Evid. 401.       The Second Circuit has

characterized the relevance threshold as “very low.”        See United

States v. White, 692 F.3d 235, 246 (2d Cir. 2012) (quoting

United States v. Al-Moayad, 545 F.3d 139, 176 (2d Cir. 2008)).

To be relevant, evidence need not prove a fact in issue by

itself, but only have “any tendency to make the existence of any

fact that is of consequence to the determination of the action

more probable or less probable than it would be without the

evidence.”   McKoy v. North Carolina, 494 U.S. 433, 440 (1990)

(quoting New Jersey v. T.L.O., 469 U.S. 325, 345 (1985)).

           Applicable Law

           In this patent case the court applies the law of the

Federal Circuit to patent issues, and the law of its regional

circuit, the Second Circuit, to non-patent and evidentiary

issues.   In re Cambridge Biotech Corp., 186 F.3d 1356, 1368

(Fed. Cir. 1999); see also Coconut Grove Pads, Inc. v. Mich &

Mich TGR, Inc., 222 F. Supp. 3d 222, 250 n.6 (E.D.N.Y. 2016).

Thus, questions regarding what is relevant to a lost profits

determination, for example, are governed by Federal Circuit law,

while questions generally pertaining to evidentiary issues,

estoppel, or preclusion, are governed by Second Circuit law.



                                    4
           Federal Rule of Evidence 403

           In addition to the relevance of the evidence that the

parties seek to offer or exclude in their motions, several other

Federal Rules of Evidence (the “Rules”) bear on the court’s

determination of admissibility.    Evidence that is otherwise

admissible under the Rules is generally subject to the

probative-prejudice balancing analysis provided in Rule 403.

Rule 403 permits the exclusion of relevant evidence, “if its

probative value is substantially outweighed by a danger of . . .

unfair prejudice, confusing the issues, [or] misleading the

jury.”   Fed. R. Evid. 403.   District courts wield broad

discretion in making decisions under this probative-prejudice

balancing test.   See Fiacco v. City of Rensselaer, 783 F.2d 319,

327-28 (2d Cir. 1986); see also United States v. Abu-Jihaad, 630

F.3d 102, 131 (2d Cir. 2010) (“We review a district court’s

evidentiary rulings deferentially, mindful of its superior

position to assess relevancy and to weigh the probative value of

evidence against its potential for unfair prejudice.”).     “In

making a Rule 403 determination, courts should ask whether the

evidence’s proper value ‘is more than matched by [the

possibility] . . . that it will divert the jury from the facts

which should control their verdict.’”     Bensen v. Am. Ultramar

Ltd., No. 92-CV-4420, 1996 WL 422262, at *6 (S.D.N.Y. July 29,

1996) (quoting United States v. Krulewitch, 145 F.2d 76, 80 (2d

                                  5
Cir. 1944)).   The court applies the foregoing analysis to the

parties’ pending motions and objections.

                            DISCUSSION

          In the instant motions, plaintiffs move to preclude

defendant Presidio from: (1) referencing other litigations

between the parties; (2) referencing the parties’ inter partes

review (“IPR”) before the U.S. Patent and Trademark Office’s

(“USPTO”) Patent Trial and Appeal Board (“PTAB”); (3)

referencing proceedings before the USPTO involving patents other

than the patents-in-suit; (4) referencing patent claims that

have been dismissed from this case, namely the ‘879 Patent in

its entirety, and claim 1 of the ‘791 Patent; (5) referencing

the size and wealth of the parties; (6) relying on capacitors

that defendant has never produced; (7) offering evidence and

testimony concerning defendant’s equitable defense of waiver of

the ‘791 Patent; and (8) offering evidence and testimony that

the market for high-performance broadband capacitors was not a

two-supplier market.   (Pls.’ MIL 1.)

          Defendant variously opposes plaintiffs’ motions but

concedes as to some as discussed below.    Additionally, defendant

moves to preclude plaintiffs from: (1) offering evidence or

argument relating to the PTAB’s IPR decisions; (2) offering

evidence relating to the issues tried by the court, specifically

plaintiffs’ request for a permanent injunction, enhanced

                                 6
damages, and attorneys’ fees; (3) offering evidence or argument

concerning a patent’s presumption of validity; (4) offering

evidence or argument concerning plaintiffs’ alleged notice of

infringement to defendant prior to filing this lawsuit; (5)

offering evidence or argument related to plaintiffs’ allegations

of copying of the patents-in-suit; (6) offering evidence or

argument concerning any alleged willful infringement by Presidio

prior to May 6, 2002; (7) offering evidence or argument

concerning any alleged willful infringement conduct by Presidio

after this action commenced; (8) offering evidence or argument

that plaintiffs’ 500, 545L, and 550 capacitors are covered by

their own patents; (9) offering expert testimony not disclosed

in an expert report; (10) offering evidence or argument

concerning irrelevant testing by Dr. Hillman, plaintiffs’

technical expert; and (11) offering evidence or argument

concerning the relevant market based on irrelevant patents.

(See Def.’s MIL.)   Plaintiffs similarly oppose defendant’s

motions but concede as to some as outlined below.

                    PLAINTIFFS’ MOTIONS IN LIMINE

I.   Other Litigations Between the Parties

          Plaintiffs move to preclude defendant from referring

to two prior litigations between the parties in the Southern

District of California, Presidio Components, Inc. v. Am. Tech.

Ceramics Corp., No. 08-cv-0335 (S.D. Cal. 2008) (“Presidio I”)

                                  7
and Presidio Components, Inc. v. Am. Tech. Ceramics Corp., No.

14-cv-2061 (S.D. Cal. 2014) (“Presidio II”) concerning U.S.

Patent No. 6,816,356 (“the ’356 Patent”).       (Pls.’ MIL 3.)

Defendant concedes that the litigations involve a different

patent and different technology and arguments concerning the

same should be precluded.      (Def.’s Opp. 1.)    However, as

discussed in the court’s order disposing of the parties’ Daubert

motions, plaintiffs previously challenged defendant’s reliance

on lost profits judgments issued in both cases as irrelevant to

a lost profits determination in this case.        (See Daubert Order

29-30.)   The court has already ruled on this issue for the

reasons discussed in its previous order.       Thus, defendant’s

arguments in opposing this motion in limine are moot and

plaintiffs’ first motion in limine is GRANTED.        Neither party

shall make any reference to the parties’ other litigations.

II.   Inter Partes Review

           Plaintiffs next move for the court to preclude

reference to, or evidence, testimony, or argument regarding, the

IPR proceedings concerning the patents-in-suit and the now-

cancelled ‘879 Patent.      (Pls.’ MIL 7.)   Plaintiffs argue any

such evidence is irrelevant to the issues in this trial and

risks misleading the jury because of the different legal

standards employed during IPR pertaining to claim construction

and burdens of proof.    (Id.)     Defendant responds that

                                    8
plaintiffs overreach because their motion would exclude relevant

evidence.    (Def.’s Opp. 5.)    That is, defendant argues IPR

proceedings comprise the file history of a patent, and that a

patentee cannot argue one way in support of patentability while

making contradictory arguments during an infringement action of

the same patent.    (Id.)

            Plaintiffs first argue that IPRs entail different

legal standards that render the admitted evidence, analysis, and

conclusions irrelevant to a patent infringement case.       (Pls.’

MIL 7.)   For example, plaintiffs note, the PTAB and district

courts construe claim terms and consider patent validity using

different standards.    (Id. at 7-8.)    Plaintiffs further argue

that even if the underlying evidence or arguments presented

during IPR are deemed relevant, the disparate legal standards

would only serve to confuse the jury.      (Id. at 8.)   Plaintiffs

support this argument by citing to a number of non-binding

decisions where the trial court excluded reference to IPR

proceedings under FRE 403.      (Id.)

            Defendant responds that plaintiffs’ motion is

overbroad and that the court should only preclude the final

decisions reached by the PTAB during IPR.      (Def.’s Opp. 5.)

Defendant relies on Aylus Networks, Inc. v. Apple Inc., 856 F.3d

1353, 1362 (Fed. Cir. 2017), for the proposition that statements

made by a patentee during IPR may be relied upon before the

                                    9
district court to support a finding of disclaimer.     (Id.)   In

further support, defendant cites to two non-binding cases where

the district court declined to ban wholesale evidence and

argument presented at a related IPR proceeding, and

distinguishes plaintiffs’ cited authority.     (Id. at 6.)

          Defendant’s argument for admission focuses on the

unfairness of permitting plaintiffs to make certain arguments

before the PTAB at IPR and contradictory arguments before this

court.   In Aylus Networks, defendant’s most apt case, the

Federal Circuit held that a patentee’s statements made during

IPR could form the basis of a prosecution disclaimer argument

during claim construction before the district court.     Aylus

Networks, 856 F.3d at 1360-61.     Plaintiffs respond that the

holding in Aylus Networks permits consideration of statements

made at IPR for the limited purpose of prosecution disclaimer

during claim construction hearings in the district court, but

not at trial.   (Pls.’ Reply 3.)    Moreover, plaintiffs argue,

Presidio mischaracterized the various court’s respective

decisions regarding evidence from reexamination proceedings.

(Id. at 4.)

          It is well within the court’s discretion to admit or

preclude under FRE 403 evidence relating to IPR proceedings.

See Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331, 1343 (Fed.

Cir. 2009) (“The district court did not abuse its discretion in

                                   10
concluding that the prejudicial nature of evidence concerning

the ongoing parallel reexamination proceeding outweighed

whatever marginal probative or corrective value it might have

had in this case.”).   Aylus Networks is not to the contrary—that

case plainly considered claim construction and the doctrine of

prosecution disclaimer, not the broader admissibility of

evidence stemming from IPR in general.     The Federal Circuit has

explained that prosecution disclaimer “precludes patentees from

recapturing through claim interpretation specific meanings

disclaimed during prosecution.”    Aylus Networks, 856 F.3d at

1359.   But defendant does not explain why prosecution disclaimer

is an issue for trial, and the court has already construed the

disputed claim terms in this case.     Defendant’s attempt to

distinguish certain of plaintiffs’ cited cases as “outdated” due

to the intervening decision in Aylus Networks is thus

unavailing.

           Given the absence of direct authority, the court will

be guided by the balancing test of FRE 403.     Defendant has

failed to specify what IPR evidence it will seek to present.

Without defendant’s specification in its opposition of the IPR

evidence it seeks to admit, defendant has failed to show that

evidence presented at IPR will be relevant to an issue in this

trial and, moreover, that such evidence, if relevant, will not

be substantially outweighed by the risk of confusing the jury.

                                  11
 Moreover, the court will not permit defendant to revisit the

 scope of the claim terms before the jury as the court has

 already construed the necessary claim terms.

            Thus, plaintiffs’ motion is GRANTED.    Neither party

 may offer evidence of the decisions rendered by the PTAB in the

 IPR related to the patents-in-suit.     To the extent defendant

 argues that plaintiffs should be estopped from taking positions

 in other proceedings that are contrary to those it would take at

 trial, it argues for an application of the judicial estoppel

 doctrine but does not apply the proper standard as discussed

 below in addressing plaintiffs’ eighth motion in limine.

III.   USPTO Proceedings Involving Other Patents

              Plaintiffs next move the court to preclude any

 reference to, or evidence, testimony and arguments from, any

 USPTO proceedings concerning patents that are not at issue in

 this case.    (Pls.’ MIL 9-10.)   Defendant does not oppose this

 motion.   (Def.’s Opp. 8.)    Plaintiffs’ motion is hereby GRANTED.

 Neither party shall make reference at trial or offer evidence or

 attorney argument concerning proceedings before the USPTO

 relating to patents unrelated to this case.

IV.    Patent Claims No Longer in Case

            Plaintiffs next move the court to preclude any

 reference to the ‘879 Patent or to claim 1 of the ‘791 Patent.

 (Pls.’ MIL 10.)    In support plaintiffs argue that the dismissed

                                   12
patent claims bear no relevance to the infringement and

invalidity issues to be tried to the jury in this case, and that

any probative value is substantially outweighed by a risk of

confusing the issues and misleading the jury.    (Id.)   Defendant

responds that such motion is overbroad and that, in connection

with its opposition to plaintiffs’ second motion in limine,

defendant should be permitted to refer to plaintiffs’ past

patentability arguments that are inconsistent with arguments

plaintiffs will make at trial to demonstrate infringement or

validity.    (Def.’s Opp. 9.)

            Defendant has not explained, and the court does not

understand, how evidence stemming from IPR of the ‘879 Patent or

claim 1 of the ‘791 Patent would be relevant to the issues to be

tried by the jury.    Thus, plaintiffs’ motion is GRANTED.

V.     Size and Wealth of the Parties

            Plaintiffs next move the court to preclude Presidio

from referring to or offering evidence of the size and wealth of

the parties, and specifically from “characterizing th[e] dispute

as a battle between David and Goliath.”    (Pls.’ MIL 11.)

Defendant responds that plaintiffs’ motion is “impermissibly

vague” and that plaintiffs’ own expert refers to the parties’

respective size and wealth in opining on damages.    (Def.’s Opp.

10.)    Plaintiffs dispute that their request would preclude

reference to sales and revenue data of the accused products or

                                 13
plaintiffs’ competing products.    (Pls.’ Reply 5.)   Plaintiffs

explain that reference to the “but-for” world to determine lost

profits damages would not require any mention that plaintiff AVX

is a “large publicly-traded company” or that Presidio is a

“small family-owned business.”    (Id.)

           Plaintiffs argue that evidence of a party’s net worth

creates the potential for jurors to use their verdict to express

biases against big business, citing to the United States Supreme

Court case State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S.

408 (2003).   (Pls.’ MIL 11.)   Plaintiffs also point out that

AVX, and its parent corporation, Kyocera Electronics

Corporation, are large, publicly-traded companies that could be

perceived “unfavorably or as bullies” when compared to “small,

family-owned” Presidio.   (Id.)   In support of their arguments,

plaintiffs cite to a number of non-binding cases in which

various district courts excluded evidence of the parties’

relative wealth under FRE 401 and FRE 403.    (Id. at 12-13.)

           Defendant responds that production and financial

information germane to patent infringement cases necessarily

illuminates the size and wealth of the parties.    (Def.’s Opp.

10.)   Moreover, defendant argues, plaintiffs’ damages expert

relied on and disclosed information regarding the size and

wealth of the parties including sales and revenue data for the

accused products; a comparison of the parties’ respective

                                  14
production of relevant capacitors; ATC’s capacity to produce;

incremental costs for ATC’s hypothetical increased production;

and defendant’s revenue and profitability for its allegedly

infringing sales.      (Id.)   Defendant also points out that

background information concerning the parties, their general

business operations, and the industry will be helpful to the

jury in understanding complex questions of fact.       (Id. at 10-

11.)   As an example, defendant notes that a Presidio witness

should be permitted to offer background information to the jury

as to why Presidio operates in a particular manner or to explain

its conduct based on Presidio’s status as a small, family-run

business.    (Id.)    Defendant also notes an apparent conflict in

plaintiffs’ motion, which seeks to preclude “any reference” to

the size and financial status of the parties, evidence of which

could be relevant to a determination of plaintiffs’ lost

profits, by consideration of the production capacity of

plaintiffs, or a reasonable royalty rate which may consider a

hypothetical negotiation between the patentee and alleged

infringer.

            After considering the parties arguments, the court

GRANTS the motion as follows: neither party will be permitted to

refer to the parties’ wealth, size, or finances to the extent it

is irrelevant and characterizes the dispute as one of David

versus Goliath.      Financial and production capacity evidence

                                    15
 necessary to support a determination of damages will be

 admitted.   For instance, the parties’ relative market positions

 may be relevant to a reasonable royalty determination, to the

 extent such has been properly disclosed in an expert report.

 But, a comparison of the relative ownership structure and wealth

 of the parties would not be relevant to a determination of a

 reasonable royalty.

VI.    Capacitors Not Produced During Discovery

             Plaintiffs next move to preclude defendant from

 relying on evidence or testimony concerning capacitors that

 defendant failed to produce.    (Pls.’ MIL 13.)   Specifically, the

 capacitors in question are BB0201 capacitors identified as PCI

 170116-28 and PCI 170217-88.    (Id.)   These capacitors were at

 issue in plaintiffs’ Daubert motion, and at oral argument

 defendant conceded it would not offer the non-produced

 capacitors or related testimony or evidence at trial.     (See

 Daubert Order 14.)    Plaintiffs’ motion is thus GRANTED.

VII.   Evidence Concerning Presidio’s Equitable Defense

             Plaintiffs move to preclude any evidence or testimony

 concerning Presidio’s equitable defense case which will be tried

 to the court, not the jury.    (Pls.’ MIL 15.)    Presidio does not

 object, (Def.’s Opp. 15), and the motion is therefore GRANTED.




                                  16
VIII.   High-Performance Broadband Capacitor Market

             Plaintiffs’ final motion in limine concerns its

  damages case and the relevant capacitor market for proving lost

  profits.   Plaintiffs seek an order prohibiting defendant from

  arguing that the parties are not the only suppliers in the high-

  performance, broadband capacitor market.     (Pls.’ MIL 16.)    That

  is, in order to prove that plaintiffs would have made the

  capacitor sales that it lost due to defendant’s alleged

  infringement, plaintiffs may establish that the relevant market

  was a “two-supplier market,” with defendant and plaintiffs as

  the only suppliers, such that all consumers would have turned to

  plaintiffs in the “but-for” case that defendant’s infringing

  products were unavailable.   (Id. at 16-17 (citing Micro Chem.,

  Inc. v. Lextron, Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003)).)

             In support, plaintiffs first cite to deposition

  testimony from Presidio’s co-owner, Chief Financial Officer, and

  product manager, Lambert Devoe, in which he admitted that “no

  other capacitor manufacturers are competitive with Presidio,

  ATC, and AVX in the market for high-performance broadband

  capacitors.”   (Pls.’ MIL 17 (citing ECF No. 164-7, Ex. 5, L.

  Devoe Dep. 34:8-12).)   Plaintiffs also rely on the doctrine of

  judicial estoppel and point to Presidio’s winning arguments in

  Presidio I and II.   (Id. at 18.)    Specifically, plaintiffs

  represent that Presidio’s position in those previous disputes

                                  17
was that its BB capacitors and plaintiffs’ 545L and 550

capacitors, the accused products in Presidio I & II,

respectively, were the only products available in the high-

performance, broadband capacitor market.    (Id.)

          Plaintiffs argue that the elements of judicial

estoppel are all met in this case, citing to New Hampshire v.

Maine, 532 U.S. 742, 750-51 (2001).    (Pls.’ MIL 18.)   Plaintiffs

first contend that Presidio’s position in this case is clearly

inconsistent with its earlier positions that the high-

performance market consisted only of the parties.     (Id.)

Second, plaintiffs argue the courts accepted defendant’s two-

supplier market argument in Presidio I and II as Presidio

received an award of lost profits on this theory.     (Id.)

Finally, plaintiffs argue they would suffer unfair detriment if

Presidio is allowed to contradict its earlier position by

arguing there are other suppliers in the high-performance market

in this case.   (Id. at 18-19.)

          Defendant responds that the record evidence in this

case confirms there were other capacitor suppliers besides the

parties during the relevant damages period.    (Def.’s Opp. 15.)

Defendant further disputes that high-performance broadband

capacitors constitute the relevant market for this case, and

that the relevant markets between this case and the previous two

litigations are necessarily different.    (Id.)   Defendant

                                  18
contends that the courts in the parties’ previous litigations

only found that the parties were “direct competitors” and

supplied products to the same customers or potential customers,

not that the parties were the only two suppliers in the high-

performance market.    (Id. at 17.)

           Defendant cites to lengthy portions of two of its

experts’ reports to argue that there is substantial evidence in

the record that the relevant market is not a two-supplier

market.    (Id. at 16 (citing ECF No. 165-12, Ex. L, Randall Rept.

281-331; ECF No. 165-13, Ex. M, Thomas Rept. 22-27).)

Accordingly, defendant argues that the relevant market in this

case is defined by AVX’s Accu-P product and that plaintiffs have

not credibly disputed defendant’s expert testimony establishing

as much.   (Id.)   Defendant’s response appears to focus on

whether there are multiple suppliers that offer products that

compete in the disputed relevant market, not whether the high-

performance, broadband capacitor market is a two-supplier market

or, more importantly, whether its previous positions are

inconsistent with the one it takes now.

           Whether or not the record establishes multiple

suppliers in the relevant market in this case, under the

doctrine of judicial estoppel, defendant may be bound by

positions it took in a different litigation.    Though Presidio

may be hard-pressed to dispute or explain its representative’s

                                 19
deposition testimony as to the number of suppliers in the high-

performance market, such testimony alone does not bind a party

to the preclusion of contradictory arguments or explanations.

The court must determine if Presidio’s earlier positions are

indeed inconsistent with the position it seeks to take in this

litigation, potentially triggering judicial estoppel.    Even if

the parties dispute the suppliers in the relevant market for

purposes of damages in this case, plaintiffs’ motion seeks to

estop defendant from inconsistently arguing that a particular

market, the high-performance, broadband capacitor market,

includes only the parties.   Thus, it is apparent that the court

need not rule on what constitutes the relevant market at this

juncture in order to dispose of plaintiffs’ motion in limine.

          Judicial estoppel “prevents a party from asserting a

factual position in a legal proceeding that is contrary to a

position previously taken by [that party] in a prior legal

proceeding.”   Mitchell v. Washingtonville Cent. Sch. Dist., 190

F.3d 1, 6 (2d Cir. 1999) (citing Bates v. Long Island R.R. Co.,

997 F.2d 1028, 1037 (2d Cir. 1993)).    “It is a ‘rare remedy’

used to avoid inconsistent outcomes and to prevent litigants

from abusing the power of the court.”    In re Initial Pub.

Offering Secs. Litig., 383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005)

(citing cases).   A party invoking judicial estoppel must show:

(1) that the party against whom the estoppel is asserted took an

                                20
inconsistent position in a prior proceeding; and (2) the party’s

initial position was adopted by the first tribunal in some

manner.   Mitchell, 190 F.3d at 6.   In addition, courts in the

Second Circuit often consider “whether the party seeking to

assert an inconsistent position would derive an unfair advantage

or impose an unfair detriment on the opposing party if not

estopped.”   Am. Mfrs. Mut. Ins. Co. v. Payton Lane Nursing Home,

Inc., 704 F. Supp. 2d 177, 192–93 (E.D.N.Y. 2010) (internal

quotation marks omitted) (quoting Uzdavines v. Weeks Marine,

Inc., 418 F.3d 138, 147 (2d Cir. 2005)).    Within the Second

Circuit, the “application of judicial estoppel is limited to

situations where the risk of inconsistent results threatens the

integrity of the judicial process.”    Simon v. Safelite Glass

Corp., 128 F.3d 68, 72–73 (2d Cir. 1997).    That is, the previous

purported inconsistent statement must have a material effect on

the outcome of the subsequent proceeding.    Id. at 72–73; see

also Negron v. Weiss, No. 06-CV-1288, 2006 WL 2792769, at *4

(E.D.N.Y. Sept. 26, 2006) (noting that judicial estoppel does

not apply “if the statements or positions in question can be

reconciled in some way”).

          A review of the decisions in Presidio I and II, and

especially the portions cited by plaintiffs, does not

conclusively establish that Presidio argued the high-

performance, broadband capacitor market was a two-supplier

                                21
market.   The court agrees with defendant that the Federal

Circuit in Presidio I only concluded that the parties competed

“head-to-head” and that there were no acceptable, non-infringing

alternatives.   A conclusion that there are no non-infringing

alternatives when two suppliers compete head-to-head does not

necessarily mean that the high-performance market had only two-

suppliers during the relevant period.   That is especially so

when the patent at issue in Presidio I is different than the

patents-in-suit and available, non-infringing alternatives to

that patent may be different than the products at issue here.

Moreover, the court doubts that the Presidio I decision, and

Presidio’s argument seeking such affirmance, concerned a two-

supplier market, because the Federal Circuit, in reaching its

decision, referred only to the Panduit four-factor lost profits

test, not the collapsed, two-supplier market test articulated by

State Indus., Inc. v. Mor–Flo Indus., Inc., 883 F.2d 1573, 1578

(Fed. Cir. 1989).   Accord Micro Chem., 318 F.3d at 1124.    Thus,

it is not readily apparent that defendant’s position before the

trial court or Federal Circuit in Presidio I, as adopted by

those courts, is inconsistent with its position in this case

that the high-performance broadband capacitor market is not a

two-supplier market.

           The same is true for Presidio II, except there the

district court for the Southern District of California

                                22
considered competition between the parties in the context of an

irreparable harm analysis.   A review of that decision likewise

does not establish that Presidio took the position, or that the

court ultimately adopted Presidio’s position, that the high-

performance broadband capacitor market is a two-supplier market.

Thus, judicial estoppel is not applicable, and the court DENIES

plaintiffs’ eighth motion in limine.

                   DEFENDANT’S MOTIONS IN LIMINE

I.    Decisions in Related IPR Proceedings

           Defendant seeks to preclude the decisions rendered by

the PTAB during IPR for the patents-in-suit as prejudicial and

irrelevant.   (Def.’s MIL 1.)   In ruling on plaintiffs’ motions

in limine, the court has already precluded evidence of the

PTAB’s decisions during IPR, thus, defendant’s first motion is

DENIED as moot.

II.   Issues to be Tried by the Court

           Presidio next moves the court to preclude plaintiffs

from offering evidence related to plaintiffs’ request for a

permanent injunction, an award of enhanced damages, and an award

of attorneys’ fees and costs.   (Def.’s MIL 4.)    Plaintiffs

concede they will not offer evidence relevant only to decisions

reserved for the court.   Plaintiffs represent they will not

offer such evidence before the jury but seek to ensure they will

not be precluded from offering their damages case or evidence of

                                 23
 the harm plaintiffs allegedly suffered due to Presidio’s alleged

 infringement.   (Pls.’ Opp. 3.)   Defendant responds that

 plaintiffs should not be permitted to offer evidence of

 irreparable or reputational harm related to its requested

 permanent injunction to prove damages.    (Def.’s Reply 2-3.)

            Defendant’s motion is GRANTED regarding evidence of

 plaintiffs’ request for injunctive relief, enhanced damages, and

 attorneys’ fees and costs.   This order does not, however, impact

 plaintiffs’ ability to present their damages case related to the

 economic harm caused by defendant’s alleged infringement.     It is

 not clear to the court why reputational harm or irreparable harm

 would be relevant to an issue put to the jury, as both are for

 the court to consider when deciding whether to issue a permanent

 injunction of the ‘791 Patent.    See Celsis In Vitro, Inc. v.

 CellzDirect, Inc., 664 F.3d 922, 930 (Fed. Cir. 2012) (“Price

 erosion, loss of goodwill, damage to reputation, and loss of

 business opportunities are all valid grounds for finding

 irreparable harm.”).

III.   Presumption of Validity

            Presidio next seeks to preclude plaintiffs from

 offering evidence or attorney argument related to the statutory

 presumption of validity that attaches to issued patents as

 irrelevant and as potentially confusing.    (Def.’s MIL 6.)

 Plaintiffs respond that the jury will be instructed on

                                   24
defendant’s burden of proving invalidity by clear and convincing

evidence, and that the presumption necessarily explains why the

law imposes such a burden of proof.    (Pls.’ Opp. 4-5.)

Plaintiffs further assert that the American Intellectual

Property Law Association’s model patent jury instructions

expressly references the presumption of validity, contrary to

defendant’s assertion.    (Id. at 5-6.)   This reference, however,

is included with preliminary jury instructions, not with

instructions given after the close of evidence on a defendant’s

invalidity contentions or the burden of proof.    (See ECF No.

170-2, Pls.’ Opp., Ex. 1, Am. Intell. Prop. Law Assoc. Model

Patent Jury Instrs. 3.)   Defendant points to other reputable

aids, including the Federal Circuit Bar Association’s Model

Patent Jury Instructions, which do not reference the presumption

in its model instructions.    (Def.’s MIL 8 (citing Fed. Cir. Bar

Assoc. Model Patent Jury Instrs. Handbook § B.4.1)); but see,

e.g., 7th Cir. Pattern Jury Instrs. (Patents) § 11.3.1 (“Each of

the claims of the ____ patent(s) is presumed to be valid.”).

Importantly, the Committee Note to one of defendant’s cited

treatises, the National Jury Instruction Project’s Model Patent

Jury Instructions, indicates either approach is consistent with

Federal Circuit law, and that an instruction that includes the

presumption of validity is the “more traditional approach.”



                                 25
Nat’l Jury Instr. Project Model Patent Jury Instrs. § 5.1

committee’s note.

           Defendant is correct that the presumption is not

evidence to be weighed by the jury.    However, as with the

presumption of innocence in a criminal trial, it will be helpful

and not at all confusing to a jury to understand why the

particular party bears the burden of proof, and that the burden

is greater than a preponderance of the evidence.    The Federal

Circuit authority defendant cites to in support of its argument,

Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1258-59 (Fed.

Cir. 2004), did not hold that trial courts must refrain from

instructing jurors on the presumption of validity.    Instead, the

Federal Circuit held that district courts do not err in

declining to instruct the jury on the presumption of validity.

Id.   It does not follow that courts must preclude all mention of

the presumption.    Moreover, the court does not accept

defendant’s assertion of juror confusion, and instead views the

presumption and the burden of proof as “different expressions of

the same thing—a single hurdle to be cleared.”    Id. (quoting Am.

Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1360

(Fed. Cir. 1984)) (internal quotation marks omitted).




                                 26
            The court will instruct the jury on the presumption of

validity and the parties are permitted to reference it in their

closing arguments. 3     Defendant’s motion is therefore DENIED.

IV.    Pre-Suit Notice of Infringement

            Defendant next moves to preclude evidence of

plaintiffs’ purported notice to defendant of any alleged

infringement prior to commencing this lawsuit.           (Def.’s MIL 10.)

Plaintiffs respond that they will not present evidence that they

informed Presidio of the alleged infringement before filing this

suit.    (Pls.’ Opp. 6.)    Plaintiffs note that evidence that goes

to damages or willfulness should not be precluded by defendant’s

motion.    (Id.)   As the parties appear to agree, defendant’s

motion is GRANTED.      Plaintiffs may not reference or offer

evidence concerning any pre-suit notice to Presidio of the

alleged infringement in this case.

 V.    Alleged Copying

            Presidio next moves to preclude evidence concerning

any alleged copying by it of plaintiffs’ products.            (Def.’s MIL

11.)    Defendant argues that plaintiffs have never practiced, or

sold a product that practiced, the patents-in-suit, and

furthermore that plaintiffs did not disclose any copying



3     The court views this dispute as one more appropriate for the final
charging conference, and notes that the parties have indicated this dispute
in their joint requests for jury instructions. (See ECF No. 173-7, Ex. G,
Joint Requested Final Jury Instructions 16.)

                                     27
allegations to Presidio during discovery.    (Id.)   Defendant

specifically seeks to preclude evidence that it was aware of

ATC’s 500 capacitor.   (Id. at 12.)   In responding to Presidio’s

Interrogatory No. 11, which sought all information supporting

plaintiffs’ willful infringement allegation, plaintiffs failed

to raise or describe any copying by Presidio.    (Def.’s MIL 11

(citing ECF No. 169-2, Ex. B, Pls.’ 2d Supp. Resps. Def.’s

Interrogs. 3).)   This failure, defendant argues, warrants

preclusion under Federal Rules of Civil Procedure 26 and 37.

(Id. at 11-12.)

          Plaintiffs respond that defendant’s request is vague

as it does not identify specific evidence to be precluded and

that evidence of Presidio’s analysis of the 500 capacitor is

relevant to damages.   (Pls.’ Opp. 7.)   Plaintiffs further

respond that they were not in a position to include “copying”

allegations in its interrogatory responses because Presidio had

designated such information “Attorneys’ Eyes Only” during

discovery, and did not de-designate the relevant information

until after the close of discovery.   (Id. at 7-8.)    As such,

plaintiffs’ corporate representative was unaware of the

documents forming the basis for a copying allegation when he

verified plaintiffs’ interrogatory responses.    (Id. at 8.)

Furthermore, plaintiffs argue that their failure to assert their

copying allegation is harmless because Presidio controlled the

                                28
evidence at issue, it was raised in depositions with Presidio’s

witnesses, and it was also addressed by the parties during

summary judgment.    (Id.)

            Defendant also invokes FRE 403, arguing that the

evidence related to the 500 capacitor is not probative of a

claim of copying and would only serve to confuse or mislead the

jury.    (Def.’s MIL 13.)    Defendant argues that even if it copied

ATC’s 500 capacitor, it is undisputed that the 500 capacitor “is

not covered by a patent, much less either of the patents-in-

suit.”    (Def.’s Reply 5-6.)

            Plaintiffs respond that they should be permitted to

reference Presidio’s analysis of ATC’s 500 capacitor to

contradict Presidio’s argument that vias, as recited in claim 2

of the ‘791 Patent, are not important or valuable to the ‘791

Patent.    (Pls.’ Opp. 8.)    That is, after Presidio analyzed ATC’s

500 capacitor, as evidenced by handwritten notes attached as

Exhibit 2 to plaintiffs’ opposition, Presidio added vias to its

BB capacitors in 2001 to address design deficiencies.     (Id.

(citing ECF No. 170-3, Ex. 2, Devoe Notebook 7).)

            As to plaintiffs’ claim that ATC’s 500 capacitors are

relevant to damages, defendant contends that the evidence

related to ATC’s 500 capacitor is from 2000 or 2001, and that

plaintiffs’ damages claims are limited to 2008 and later.

(Def.’s Reply 6.)    Defendant further disputes that the 500

                                   29
capacitor is relevant to lost profits or a reasonable royalty,

and points out that plaintiffs’ own expert fails to mention the

500 capacitor in his report.   (Def.’s MIL 13.)   However, it

appears plaintiffs will attempt to use the disputed evidence to

counter defendant’s attack on the value of the claimed vias in

the ‘791 Patent, not to establish lost profits of the 545L or

550 capacitors.

          Defendant’s motion is vague and likely overbroad if it

seeks to preclude all evidence of copying without pointing to

specific evidence.   Though plaintiffs will be held to their

discovery responses, the copying that appears to be the subject

of this disputed motion in limine concerns ATC’s 500 capacitor.

Defendant’s undisputed representation that ATC’s 500 capacitor

does not practice either of the patents-in-suit casts doubt that

the alleged copying of the 500 capacitor is probative of willful

infringement of the patents-in-suit.   Moreover, “there is

significant prejudice associated with [copying] evidence, as a

jury may use evidence of copying to unfairly conclude that

Defendant's products infringe the patents-in-suit.”    Finjan,

Inc. v. Blue Coat Sys., Inc., No. 13–CV–3999, 2015 WL 4129193,

at *6 (N.D. Cal. July 8, 2015); see also Amazon.com, Inc. v.

Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(“[E]vidence of copying [the patentee's product] is legally

irrelevant unless the [product] is shown to be an embodiment of

                                30
the claims.”).   Consequently, plaintiffs are precluded from

offering proof of copying related to the 500 capacitor to prove

willful infringement of the patents-in-suit.   Defendant’s motion

to preclude copying evidence regarding the ATC 500 capacitor is

thus GRANTED.

           The court, however, understands that plaintiffs seek

to present evidence of ATC’s 500 capacitor to establish damages

by proving the value of the patented technology.   The court

notes that it is unclear from the submissions, including the

attached notes to plaintiffs’ Exhibit 2, (ECF No. 170-3), how

Presidio’s inspection of ATC’s via-less 500 capacitor would

compel Presidio to introduce vias into its BB capacitors;

defendant describes this leap as “illogical[],” certainly

reducing the risk that the jury might make such an inference.

(Def.’s Reply 5.)   Plaintiffs, however, have failed to

sufficiently explain the relationship between defendant’s

awareness of the via-less 500 capacitor and Presidio’s alleged

decision to incorporate vias into its BB capacitors.   Thus,

defendant’s motion to preclude any evidence that it was aware of

the 500 capacitor is GRANTED.

VI.   Willful Conduct Prior to May 6, 2002

           Defendant next seeks to preclude plaintiffs from

offering evidence related to its claims of willful infringement

of the ‘791 Patent stemming from conduct that occurred prior to

                                31
May 6, 2002.   (Def.’s MIL 13-14.)    According to defendant,

plaintiffs have not pointed to any evidence that an individual

at Presidio was aware of the ‘791 Patent prior to May 6, 2002.

(Id. (citing ECF No. 169-3, Ex. C, Def.’s 8th Supp. Resps. Pls.’

1st Interrogs. 27-28 (“Presidio was aware of the ‘791 patent no

later than May 6, 2002.”)).)   In the alternative, defendant

notes that it could not possibly be a willful infringer prior to

January 8, 2002, when the ‘791 Patent issued, such that any

evidence pre-dating the ‘791 Patent’s issue would be irrelevant.

(Id.)   Defendant argues that any activities prior to January 8

or May 6, 2002 would only serve to cast it in a negative light

and should thus be excluded under FRE 403.     (Id.)   Plaintiffs

respond that defendant’s motion is once again vague because it

fails to specifically identify the evidence to be excluded.

(Pls.’ Opp. 9.)   Plaintiffs further argue that evidence

predating May 6, 2002 includes evidence of Presidio’s decision

to incorporate vias in its BB capacitors as early as 2000 which

is relevant at least to damages.     (Id.)

           First, Presidio’s discovery response is fairly read to

be an admission that the latest date on which it became aware of

the ‘791 Patent was May 6, 2002, not the earliest.      Thus, the

court will not rely on that date as the earliest time for which

defendant can be held liable for willful infringement of the

‘791 Patent.   But the court also agrees with defendant that

                                32
 evidence of conduct occurring before the ‘791 Patent issued is

 not probative of willful infringement of the ‘791 Patent.

 State Indus., Inc. v. A.O. Smith Corp., 751 F.2d 1226, 1236

 (Fed. Cir. 1995) (“To willfully infringe . . . the patent must

 exist and one must have knowledge of it.”).   Thus, and as with

 defendant’s fifth motion in limine, evidence pre-dating the ‘791

 Patent’s issue may not be offered to prove willful infringement.

 To the extent plaintiffs seek to offer evidence of acts

 occurring between January 8, 2002 and May 6, 2002 to prove

 willful infringement, the parties may raise this issue and

 present the offered exhibits or testimony during the Final

 Pretrial Conference so that the court may rule ahead of trial.

 Plaintiffs are also permitted to offer evidence prior to May 6,

 2002 that demonstrates the value of the claimed vias to prove

 damages.   Defendant’s motion is therefore GRANTED in part and

 DENIED in part.

VII.   Willful Conduct After Commencement of the Action

            Defendant next argues plaintiffs should be precluded

 from referencing or introducing evidence to prove willful

 infringement after the filing of this lawsuit.   (Def.’s MIL 14.)

 Defendant argues that under Federal Circuit law, enhanced

 damages for willful infringement are not available for

 infringement after the suit is commenced if the patentee did not

 first seek a preliminary injunction.   (Id. at 14-15 (citing In

                                 33
re Seagate Tech., LLC, 497 F.3d 1360, 1374 (Fed. Cir. 2007)).)

Because plaintiffs are not entitled to damages for willfulness

post-filing, defendant argues, evidence of willful conduct

occurring after this action was filed is irrelevant.      (Id. at

15.)   Moreover, defendant argues, plaintiffs failed during

discovery to identify any post-filing conduct that they would

rely on to prove willful infringement.     (Id.)   Finally,

defendant argues that under FRE 403, the minimal probative value

of such evidence risks confusing the jury as to infringement,

and further risks casting Presidio in a negative light.       (Id.)

           Plaintiffs respond that defendant misstates Federal

Circuit law.   (Pls.’ Opp. 9.)    According to plaintiffs, the

Federal Circuit clarified that there is “‘no rigid rule’ that a

patentee must seek a preliminary injunction in order to seek

enhanced damages.”    (Id. (citing Mentor Graphics Corp. v. EVE-

USA, Inc., 851 F.3d 1275, 1295-96 (Fed. Cir. 2017)).)

Plaintiffs appear to address only the more general question of

whether a patentee must seek an injunction to claim willful

infringement at all, not whether conduct after a complaint is

filed can be used to prove willfulness if the patentee fails to

seek such injunctive relief.     Defendant responds that Mentor

Graphics dealt only with pre-suit acts and does not apply to the

facts of this case.   (Def.’s Reply 7.)    The Federal Circuit in

Mentor Graphics, however, was quite clear that “[the district

                                  34
court] erred in concluding that [the patentee] could not present

evidence of post-filing willful infringement because [it] did

not seek a preliminary injunction,” Mentor Graphics, 851 F.3d

1295, exactly the relief that Presidio requests now.   The court

explained that there is “no rigid rule” that a patentee must

seek a preliminary injunction in order to seek enhanced damages,

quoting Supreme Court precedent in support.   Id. at 1296 (citing

Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.Ct. 1923, 1934

(2016)).

           The court agrees with plaintiffs that Federal Circuit

case law does not require a patentee to seek a preliminary

injunction before seeking willfulness damages based on post-suit

conduct.   Thus, evidence of post-suit willful infringement by

Presidio is not irrelevant.   Moreover, the court is not

persuaded the risk of confusion or prejudice substantially

outweighs the probative value of the post-suit conduct under FRE

403.   Defendant’s argument that plaintiffs did not disclose that

it would rely upon post-suit conduct to demonstrate willfulness

is also unpersuasive, as plaintiffs indicated in the same

discovery response that defendant’s own witnesses, Lambert and

Alan Devoe, have information concerning willful infringement.

Defendant’s motion is therefore DENIED.




                                35
VIII.   Plaintiffs’ Products Covered by Plaintiffs’ Patents

              Presidio moves the court to preclude plaintiffs from

  offering evidence that plaintiffs’ own products, that is, the

  500, 545L, and 550 capacitors fall within the scope of the

  claims of plaintiffs’ patents.    (Def.’s MIL 17.)     Presidio

  points out that such proof would require an expert opinion, but

  that plaintiffs have not disclosed an expert opinion to that

  effect.    (Id.)   Plaintiffs respond that they will not offer such

  an opinion or argument at trial.       (Pls.’ Opp. 10-11.)   Thus,

  defendant’s motion as to this point is GRANTED.

              Plaintiffs, however, note that defendant’s motion does

  not seek to preclude evidence that plaintiffs possess patents

  other than the patents-in-suit.    (Id. at 11.)     Plaintiffs argue

  their witnesses, John Mruz and Andrew Ritter, former employees

  of ATC and AVX, should be permitted to testify concerning their

  development of the 545L and 550 capacitors and the related

  patents that were awarded to plaintiffs and that named Mruz and

  Ritter as inventors.    (Id.)   This testimony, plaintiffs contend,

  is relevant to damages to demonstrate the value of the patents-

  in-suit.    Moreover, plaintiffs argue such testimony is relevant

  to demonstrate Mruz’s and Ritter’s qualifications and

  credibility.

              The court does not agree that evidence of unrelated

  patents naming Mruz and Ritter as inventors establishes their

                                    36
respective credibility.   Moreover, if these two witnesses are

testifying as percipient, fact witnesses, plaintiffs need not

demonstrate their qualifications.     As to damages, citing the

existence of other patented technology does not demonstrate the

value of the patents-in-suit, and instead may risk juror

confusion.   Thus, the court precludes Mruz and Ritter from

testifying as to the existence of plaintiffs’ patents, other

than the patents-in-suit.

IX.   Undisclosed Expert Opinions

           Next, in anticipation that plaintiffs will offer

expert testimony not contained in an expert report, Presidio

moves the court to preclude any such opinion under Federal Rule

of Civil Procedure 26.    (Def.’s MIL 17.)   Plaintiffs respond

that defendant’s motion is moot as their experts will testify

only to opinions disclosed in their reports.     (Pls.’ Opp. 12.)

Defendant attempts to clarify its motion by describing five

examples of opinions or testimony it anticipates plaintiffs’

experts will offer but did not disclose in their reports.

(Def.’s MIL 17.)   However, much of defendant’s concerns with

plaintiffs’ experts’ reports were already addressed when

defendant framed these arguments under Daubert to attack the

respective expert’s reliability.      The court has already ruled on

the parties’ motions pursuant to Daubert and will not revisit

its rulings.   The parties’ respective experts may only offer

                                 37
testimony as described in their reports and as further limited

by the court’s Daubert decision.       Thus, defendant’s motion is

DENIED as moot.

X.   Irrelevant Testing

          Presidio next moves in limine to preclude reference by

plaintiffs’ technical expert, Dr. Hillman, to testing that

Presidio claims is irrelevant.     (Def.’s MIL 22-23.)    Dr.

Hillman’s testing is irrelevant, according to Presidio, because

it does not reflect “ordinary use of the capacitors.”       (Id.)

Presidio argues, the mere fact Dr. Hillman undertook such

testing could confuse the issues for the jury and thus warrants

preclusion under FRE 403.    (Def.’s Reply 9-10.)     Plaintiffs’

respond that Dr. Hillman’s testing is relevant to prove damages,

and that Dr. Hillman’s testing replicated normal operating

conditions for the accused products. (Pls.’ Opp. 13-14.)

          Dr. Hillman’s report indicates that he removed the

surface pads of certain BB capacitors to test the impact of the

claimed invention in the ‘547 Patent upon the BB capacitor’s

performance.   (ECF No. 146-2, Ex. 1, Hillman Rept. ¶ 53.)      After

“mechanically remov[ing]” the surface pads, Dr. Hillman tested

the insertion loss of the BB capacitors and concluded that the

insertion loss performance was “significantly worse with the

surface pads removed.”    (Id.)   As for the ‘791 Patent, Dr.

Hillman “simulate[d] damage to, or imperfections in, the

                                  38
external surface pads,” for Presidio’s BB capacitors without

vias, and subsequently tested insertion loss performance for

these via-less capacitors.   (Id. ¶ 83.)   Dr. Hillman does not

specify what conditions or methods he used to remove the surface

pads or simulate damage to the same, but Presidio represents he

“microblasted” the capacitors to remove certain features.

(Def.’s MIL 22.)

          The court understands that the purpose of Dr.

Hillman’s testing as described in paragraphs 53 and 83 of his

report is to demonstrate the impact of the patented technology

on the performance of the accused products, i.e. its value.     As

to the ‘547 Patent, whether or not the accused products’ surface

pads would be removed by “microblasting” in real world

conditions is irrelevant; what matters is how the surface pads,

or lack thereof, impact the performance of BB capacitors.    The

same is true for vias claimed in the ‘791 Patent, although Dr.

Hillman is less clear about the conditions under which the

surface pads would manifest imperfections or sustain damage.      In

any event, the value of the claimed invention, here vias, is

relevant to damages.   Dr. Hillman’s testing and resulting

opinion is admissible evidence that demonstrates value.    By

extension, plaintiffs’ damages expert is entitled to rely on Dr.

Hillman’s opinion in determining a reasonable royalty.



                                39
           Defendant’s motion is thus DENIED as Dr. Hillman’s

conclusion and predicate testing are relevant.    Defendant,

however, may cross-examine Dr. Hillman on the realism of the

simulated damages and imperfections he introduced to test

insertion loss performance of the via-less BB capacitors, and,

in general, as to the efficacy of his insertion loss testing.

XI.   Scope of the Relevant Market

           Defendant’s final motion in limine seeks to exclude

evidence and arguments proving the scope of the relevant market

through irrelevant patents.   (Def.’s MIL 23.)   Defendant

contends that only the patents-in-suit define the scope of the

market and that evidence regarding the scope of the market

pertaining to other patents, such as Presidio’s patents, is

irrelevant and should be excluded under FRE 403.    (Id.)

Plaintiffs respond that this motion is a “veiled attempt” to

avoid Lambert Devoe’s deposition testimony that the parties are

the only two suppliers in the high-performance broadband

capacitors market.   (Pls.’ Opp. 15.)   Plaintiffs also argue that

Presidio’s contention that the patent defines the market is

incorrect; instead, the infringing device that incorporates the

patented invention, and any competing products, define the

relevant market.   (Id. at 14.)

           The law is quite clear as to what constitutes the

relevant market, and both parties cite to the correct authority

                                  40
in Micro Chem., Inc. v. Lextron, Inc., 318 F.3d 1119 (Fed. Cir.

2003): “[t]he proper starting point to identify the relevant

market is the patented invention.”     Id. at 1124.   Also included

in the relevant market are other devices or substitutes similar

in physical and functional characteristics; devices that are

significantly different in price or characteristics are

excluded.    Id.   The court agrees with defendant that it would be

improper to define the relevant market by reference to other

patents.    The market is defined by the patented invention and

other devices or substitutes with similar physical and

functional characteristics, i.e., competing products.     It

remains unclear, though, what evidence offered by plaintiffs

Presidio seeks to exclude with this motion.

            In any event, if the accused products are found to

infringe, i.e. practice the patented invention, they would

surely be included in the relevant market, as would any

substitutes similar in physical and functional characteristics.

Defendant’s motion is GRANTED, and neither party will be

permitted to offer evidence of other patents to argue for a

particular relevant market.    However, this does not mean that

other devices or substitutes for the patented invention that

also practice unrelated patents may not define the relevant

market.



                                  41
                      REMAINING OBJECTIONS

I.   Plaintiffs’ Remaining Trial Objections

     1.   Exhibits WK, WL, WO, WQ: sustained; admission of these

          physical samples of capacitors labelled “UNTERMED”

          risks prejudice to plaintiffs and confusing the jury

          under FRE 403.   The presentation of “untermed”

          capacitors or, as the court understands, capacitor

          bodies without terminations applied, impermissibly

          assumes the construction of the claim term and,

          further, is of apparently minimal probative value.

     2.   Relevant Market: The court denied plaintiffs’ eighth

          motion in limine requesting application of judicial

          estoppel, thus it rules on plaintiffs’ related

          objections as follows:

           i. Designated depositions: overruled;

          ii. Exhibits IZ, JK, OH: overruled, plaintiffs’

               internal descriptions of the characteristics of

               their own products and their view of competition

               and the market is relevant to damages;

     3.   Other Litigations: The court granted plaintiffs’ first

          motion in limine to preclude all reference to the

          parties’ other litigations.   As such, it rules on

          plaintiffs’ related objections as follows:



                                42
 i. Mruz Dep. 154:8-23: sustained; though the

     transcript on its face does not refer to the

     parties’ other litigations, it also does not

     appear to be relevant to issues in this case;

ii. Exhibits GF, GN: overruled; exhibits GF and GN

     are internal AVX presentations that likewise do

     not appear to refer to the parties’ previous

     litigation, but do reference Presidio, and

     plaintiffs’ views of Presidio’s products,

     including their relative performance and

     limitations.    With sufficient foundation, these

     exhibits are potentially probative of whether

     plaintiffs’ products are appropriate substitutes

     for the accused products in determining lost

     profits.

iii. Exhibits PL, PM, PN, PP, PS, PT, PX, QF:

     sustained.   The remaining exhibits, PL, PM, PN,

     PP, PS, PT, PX, and QF, are Presidio emails, both

     internal and with prospective customers,

     reflecting a desire by the customers to purchase

     a replacement part from Presidio for plaintiffs’

     GX capacitor.    The emails reference in passing

     infringement by plaintiffs as the cause for these

     purchasers to look elsewhere for capacitors.    It

                       43
          is not immediately clear to the court how these

          emails are probative of available non-infringing

          substitutes on the market for purposes of

          damages.   Moreover, the majority of these

          exhibits appear to be hearsay.   Defendant’s

          exhibits PL, PM, PN, PP, PS, PT, PX, and QF are

          thus precluded.

4.   Exhibits K and Q related to the ‘879 Patent:

     sustained; the court has already granted plaintiffs’

     fourth motion in limine.

5.   Ritter’s deposition testimony re: L-Shaped

     terminations: sustained, for reasons that should be

     abundantly clear to defendant by this point in the

     litigation.

6.   Exhibits BE and YF: overruled as to Exhibit BE,

     defendant represents the exhibit is relevant to its

     invalidity case, (ECF No. 175, Def.’s Notice 10-11);

     reserved as to Exhibit YF, the manufacturing process

     of the plaintiffs’ products is not relevant but the

     document, with sufficient foundation, which is lacking

     on its face, is probative of plaintiffs’ view of a

     Devoe patent or invention and of the value of

     plaintiffs’ patented technology with L-shaped

     terminations; defendant may demonstrate why that view

                            44
           is relevant to its case at the Final Pretrial

           Conference.

II.   Defendant’s Remaining Objections

      1.   Evidence Presidio Copied Unrelated Products: The court

           granted Presidio’s fifth motion in limine, which

           sought to preclude evidence of copying to prove

           willful infringement, and evidence that Presidio was

           aware of ATC’s 500 capacitor.   Presidio’s objection is

           thus, sustained.

      2.   Presidio’s Awareness of Unrelated Patents: sustained;

           the highlighted deposition testimony is not relevant

           and risks prejudice; the court will not admit evidence

           that Presidio was aware of other ATC or AVX patents as

           it would invite the jury to find that Presidio

           willfully infringed the patents-in-suit because it had

           copied other patents in the past; as to plaintiffs’

           offered Exhibit 97, this email does not appear to be

           relevant to infringement in this case and is excluded.

      3.   Presidio Purchase Orders, Terms & Conditions, Emails

           and Brochures: sustained; plaintiffs seek to offer an

           email discussion between Presidio employees

           responsible for designing a brochure for Presidio

           capacitors, including BB capacitors.   While the email

           refers to defendant’s copying portions of an ATC

                                45
     brochure, this alone would not be probative of willful

     infringement of the patents-in-suit, and instead may

     risk the jury drawing impermissible inferences based

     on unrelated conduct by defendant.   Moreover, evidence

     of copying materials unconnected to commercial

     embodiments of the patents-in-suit risks misleading

     and confusing the jury or permitting the prejudicial

     inference that defendant infringed the patents-in-suit

     based on unrelated copying.   It appears to be

     undisputed that plaintiffs have never practiced or

     sold a product that practices the ‘791 Patent.     (See

     Def.’s MIL 11; Pls.’ Opp. 10-11 (“Plaintiffs will not

     present argument or evidence at trial that the 500,

     545L, or 550 capacitors are within the scope of any

     patent claims.”).)

4.   Unrelated Patents: The court has already granted

     Presidio’s eighth motion in limine and precluded

     testimony or evidence related to patents that are not

     the patents-in-suit as irrelevant.   Thus, defendant’s

     objection to plaintiffs’ trial Exhibits 11 and 12 is

     sustained.

5.   Expert Reports: As stated in the court’s order

     deciding the parties’ Daubert motions, the court will

     not admit expert reports as documentary evidence.

                          46
          However, the exhibits disclosed in the parties’

          respective expert reports that demonstrate expert

          conclusions are generally admissible, if permitted by

          the Federal Rules of Evidence, and may be used as

          demonstratives at trial.    Thus, defendant’s objection

          is sustained, and the court will not admit entire

          expert reports.

     6.   Slavitt Deposition Testimony: overruled; Presidio’s

          challenge to Slavitt’s deposition testimony, in his

          personal capacity and as plaintiffs’ corporate

          designee, amounts to a challenge for lack of personal

          knowledge.   Plaintiffs can establish at trial a

          foundation for Slavitt’s personal knowledge.   The fact

          that he is in-house counsel does not necessarily mean

          he is not aware of plaintiffs’ marketing activity or

          its sales and operations.

                            CONCLUSION

          For the foregoing reasons the court grants in part and

denies in part the parties’ motions in limine.   Prior to the

Final Pretrial Conference, the parties must confer to attempt to

resolve any remaining evidentiary disputes and shall come




                                47
prepared to offer proof as to those exhibits only, specifically

defendant’s Exhibit YF and willful infringement evidence pre-

dating May 6, 2002.

SO ORDERED.
Dated: May 31, 2019
       Brooklyn, New York

                              _________ /s/ _______
                              HON. KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York




                               48
